SENTENCIA
La Autoridad de Energía Eléctrica recurre ante nos para cuestionar una decisión del Tribunal de Apelaciones que desestimó un recurso de revisión por prematuro. El foro apelativo intermedio resolvió que la determinación del Oficial Examinador no era la decisión final de la agencia.
La controversia del caso de autos fue resuelta reciente-mente por este Tribunal en Tosado v. A.E.E., 165 D.P.R. 377 (2005). En dicho caso, concluimos que la determinación del Oficial Examinador de la Autoridad de Energía Eléc-trica era la decisión final de la agencia y que, conforme dispone la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, era revisable por el Tribunal de Apelaciones. Al aplicar lo resuelto en Tosado *202v. A.E.E., supra, a este caso, procede revocar la sentencia dictada por el Tribunal de Apelaciones. Veamos.
r-H
El señor Raymond Rivera Fuentes es empleado de la Autoridad de Energía Eléctrica (A.E.E.) desde 1994, donde laboraba como Supervisor de Asuntos de Mecanización de Telecomunicaciones, División de Operaciones, puesto ubi-cado en Monacillos. Durante el año 2000, dicha corporación pública realizó un Estudio Organizacional del Área Admi-nistrativa de la División de Operación del Sistema Eléc-trico (Estudio Organizacional), para identificar posibles cambios y mejorar así la eficiencia y la utilización de los recursos disponibles.
Tras evaluar las recomendaciones presentadas en el Es-tudio Organizacional, la A.E.E. le envió una carta al señor Rivera Fuentes en la que le notificó que se proponía recla-sificar su plaza y trasladarlo al puesto de Supervisor de Conservación de Estructuras y Terrenos del Sistema Eléc-trico II en la División Central de Palo Seco. En su carta, la A.E.E. indicó al señor Rivera Fuentes que la reclasificación y el traslado se debieron a la reorganización de la agencia y a las necesidades de servicio del Directorado de Sistema Eléctrico, según le fue recomendado en el Estudio Organi-zacional realizado. Además, se le advirtió al señor Rivera Fuentes que tenía derecho a apelar la determinación me-diante el Procedimiento de Querellas para Empleados de Carrera No Unionados(1) (Procedimiento de Querellas).
Posteriormente, el señor Rivera Fuentes contestó la mi-siva y, entre otras cosas, adujo que el traslado y la reclasi-ficación no se justificaban conforme al Reglamento de Personal para Empleados de Carrera No Unionados (Reglamento) de la Autoridad de Energía Eléctrica, por lo *203que solicitó que se le reinstalara en su puesto de Supervisor de Asuntos de Mecanización de Telecomunicaciones en Monacillos. Tras cumplir con los trámites procesales reque-ridos en el Procedimiento de Querellas, las partes sometie-ron sus memorandos de derecho y el asunto se le refirió al Ledo. José Roberto Feijóo, Oficial Examinador de la A.E.E. contratado para atender la querella.
Luego de celebrada la vista evidenciaría, el Oficial Exa-minador declaró “con lugar” la querella incoada. Concluyó que el traslado era nulo conforme al Reglamento, que no obedeció a ninguna necesidad de servicio y que era contra-rio al propio Estudio Organizacional de la agencia. En con-secuencia, ordenó la restitución del señor Rivera Fuentes a su puesto original, con todos los derechos, beneficios y pri-vilegios que tuviera previo a la presentación de la querella.
Insatisfecha, la A.E.E. acudió ante el Tribunal de Ape-laciones mediante un recurso de revisión. Alegó que el Ofi-cial Examinador erró al determinar que el traslado no obe-deció a las necesidades de servicio de la agencia. El Tribunal de Apelaciones desestimó el recurso de revisión por considerar que la decisión administrativa no era final y que, por lo tanto, carecía de jurisdicción. Razonó que el Oficial Examinador que emitió la decisión no era empleado ni funcionario de la agencia, por lo que carecía de facultad para adjudicar la querella. El foro intermedio concluyó que la decisión del Oficial Examinador es una recomendación u opinión que tiene que ser avalada o adoptada por el Director Ejecutivo de la A.E.E. para que sea final.
Inconforme, la A.E.E. recurre ante este Tribunal. Alega que la decisión del Oficial Examinador es la determinación final de la agencia, por lo que erró el Tribunal de Apelacio-nes al desestimar el recurso de revisión por prematuro. Acordamos expedir. Las partes presentaron sus respectivos alegatos, por lo que procedemos a resolver con el beneficio de sus comparecencias.
*204H-1 h-i
A. La Sec. 4.2 de la Ley de Procedimiento Administra-tivo Uniforme del Estado Libre Asociado de Puerto Rico (L.P.A.U.) dispone que el Tribunal de Apelaciones podrá revisar las decisiones finales de las agencias administrati-vas, mas no así las resoluciones interlocutorias. 3 L.P.R.A. sec. 2172. Además, la parte afectada adversamente que so-licita la revisión debe haber agotado el remedio provisto por la agencia. Tosado v. A.E.E., supra; Procuradora Paciente v. MCS, 163 D.P.R. 21 (2004). La decisión adminis-trativa es final cuando ha decidido todas las controversias entre las partes y no deja alguna pendiente por decidir. D. Fernández Quiñones, Derecho administrativo y Ley de Pro-cedimiento Administrativo Uniforme, 2da ed. rev., Bogotá, Ed. Forum, 2001, Sec. 9.3, pág. 533; Tosado v. A.E.E., supra.
A pesar de que la L.P.A.U. no define lo que es una orden o resolución final, sí establece que éstas deberán incluir las determinaciones de hecho y las conclusiones de derecho que fundamentan la adjudicación. Además, la resolución final de la agencia deberá advertirle a la parte sobre la disponibilidad del recurso de reconsideración o de revisión judicial. Por último, el jefe de la agencia o cualquier otro funcionario autorizado por ley deberá firmar la resolución. 3 L.P.R.A. see. 2164. “Dicha determinación final debe ser emitida ‘por la última autoridad decisoria o adjudicativa de la agencia administrativa’.” Tosado v. A.E.E., supra, pág. 385, citando a Bird Const. Corp. v. A.E.E., 152 D.P.R. 928, 936 (2000).
Con relación a quién tiene la autoridad para adjudicar las querellas presentadas ante las agencias, la See. 3.3 de la L.P.A.U. dispone lo siguiente:
Toda agencia podrá designar oficiales examinadores para presidir los procedimientos de adjudicación que se celebren en *205ella, los cuales no tendrán que ser necesariamente abogados, particularmente cuando el procedimiento en cuestión es uno informal.
El jefe de la agencia podrá delegar la autoridad de adjudicar a uno o más funcionarios o empleados de su agencia. A estos funcionarios o empleados se les designará con el título de jue-ces administrativos. 3 L.P.R.A. see. 2153.
En Tosado v. A.E.E., supra, recientemente tuvimos la oportunidad de expresarnos sobre el rol de los Oficiales Examinadores en el procedimiento de adjudicación de las querellas presentadas en las agencias. En aquel caso, al señor Tosado Cortés se le imputó haber violado unas nor-mas de conducta de la A.E.E. Se celebró una vista adminis-trativa presidida por un Oficial Examinador, quien, al am-paro del Reglamento para los Procedimientos de Adjudicación de Querellas de la Autoridad,(2) concluyó que el empleado no había cometido la violación alegada. La A.E.E. acudió ante el Tribunal de Apelaciones para solici-tar una revisión y ese foro desestimó el recurso por falta de jurisdicción. Razonó el foro apelativo intermedio que la re-solución dictada por el Oficial Examinador no era final y que el recurso era prematuro.
La controversia ante ños en aquella ocasión era si el Oficial Examinador tenía la facultad para adjudicar de forma final la querella. Específicamente, resolvimos que
... al analizar la naturaleza de la decisión administrativa no podemos considerar, exclusivamente, la denominación que se le ha dado al funcionario o empleado que la emite dentro del esquema procesal administrativo. Es decir, el título de oficial examinador o juez administrativo, sin más, no define el carác-ter de sus funciones y, por lo tanto, del producto de su trabajo. Resulta imperativo, además, evaluar las facultades que le han sido delegadas y el tipo de decisión que éstos emiten. (Enfasis suplido.) Tosado v. A.E.E., supra, págs. 386-387.
Conforme a lo anterior, en Tosado v. A.E.E., supra, de-terminamos que el Oficial Examinador sí tenía poder para *206adjudicar la querella. Concluimos que su determinación era la decisión final de la A.E.E. y que, como tal, era revisable por el Tribunal de Apelaciones.
Por último, resolvimos que el Director Ejecutivo de la A.E.E. puede delegar válidamente en otro funcionario el poder general de adjudicar. Para llegar a esta conclusión nos basamos mayormente en razones prácticas, porque re-sulta casi imposible que un jefe de agencia presida todas las vistas y adjudique todas las controversias presentadas ante la oficina que dirige. Tosado v. A.E.E., supra, pág. 386, citando a Fernández Quiñones, op. cit., Sec. 4.3, pág. 186; B. Schwartz, Administrative Law, 3ra ed., Boston, Ed. Little, Brown and Co., 1991, Sec. 6.11, pág. 324. Además, explicamos que, al delegar el poder de adjudicar este tipo de controversias, los involucrados se benefician del expertise del adjudicador y, a su vez, el director puede dedicar su tiempo a desarrollar la política pública que inspiró la crea-ción de la agencia que dirige. Tosado v. A.E.E., supra, citando a R.J. Pierce, Administrative Law Treatise, 4ta ed., Nueva York, Aspen Law and Bussiness, 2002, Sec. 8.6, pág. 552.
Con esto en mente, pasemos a analizar las facultades que poseía el Oficial Examinador en el caso de epígrafe.
B. La A.E.E. es una corporación pública e instrumen-talidad autónoma del Estado Libre Asociado de Puerto Rico, cuya misión es aprovechar y conservar las fuentes fluviales y de energía eléctrica del país.(3) El organismo rector de la A.E.E. es su Junta de Gobierno, y este cuerpo designa al Director Ejecutivo de la instrumentalidad. Con el propósito de canalizar las controversias que se susciten con relación a los empleados gerenciales, la Junta de Go-bierno de la A.E.E. promulgó el Procedimiento de Quere-llas antes mencionado.
*207Según este procedimiento, la última etapa del trámite ante la agencia consiste en que las partes sometan el agra-vio a la consideración de un Oficial Examinador. En el Art. 11(3) del Procedimiento de Querellas se define al Oficial Examinador de la forma siguiente:
[a] bogado que no sea empleado de la Autoridad designado para oír la prueba presentada por las partes y emitir una de-cisión una vez sometido el caso. Se nombra de una lista de oficiales examinadores con experiencia preferiblemente en el campo laboral. Procedimiento de Querellas, supra, pág. 2.
Este procedimiento establece expresamente que, una vez evaluada la evidencia y las posiciones de las partes, el Oficial Examinador tendrá la facultad de emitir la decisión sobre el caso:
El Oficial Examinador, a base del récord y de la evidencia presentada, emitirá su decisión conforme a derecho dentro de los treinta (30) días laborables luego de sometido el caso. Las decisiones se emitirán por escrito e incluirán separadamente determinaciones de hechos y de derecho. Art. VII del Procedi-miento de Querellas, supra, pág. 9.
El Procedimiento de Querellas establece que estas deci-siones se podrán revisar ante el Tribunal de Apelaciones, conforme dispone la L.P.A.U., siempre y cuando la parte que inste la revisión judicial notifique con copia al Oficial Examinador y al abogado de la parte contraria. Art. IX del Procedimiento de Querellas, supra. También establece cuá-les son las funciones del Oficial Examinador, entre ellas: citar testigos y requerir la presentación de documentos (Art. V(l)); señalar las vistas y hacer todas sus notificacio-nes; juramentar a los testigos en las audiencias (Art. VI(2)); dirigir las vistas, y resolver todas las cuestiones de derecho y procesales que surjan, además de las referentes a la admisión o exclusión de prueba. También podrá conce-der términos a las partes para someter sus alegatos (Art. VI(4)), y tendrá discreción para aplicar las reglas de evi-*208dencia para asegurar que los procedimientos sean justos y rápidos” (Art. VT(5), pág. 8).
La A.E.E. ha establecido en el Procedimiento de Quere-llas que el Oficial Examinador no puede ser empleado de la agencia para así garantizar que la adjudicación sea imparcial. Según surge del expediente, la A.E.E. contrata abogados externos que tengan experiencia en el campo de derecho laboral —algunos de estos ex jueces del Tribunal de Primera Instancia y del Tribunal de Apelaciones— para que diluciden las controversias presentadas por los empleados. Por último, el Art. X del Procedimiento de Que-rellas, supra, pág. 11, aclara que éste “se interpretará libe-ralmente, para permitir un proceso rápido, justo y equita-tivo para todas las partes”.
Visto lo anterior, apliquemos el Derecho a los hechos del caso.
HH l-H
Según hemos expuesto, en el Procedimiento de Quere-llas se le ha delegado al Oficial Examinador la facultad de adjudicar las querellas que se presenten al amparo del Re-glamento, sin necesidad de un trámite procesal adicional. En vista de ello, y conforme a la doctrina establecida en Tosado Cortés v. A.E.E., supra, resolvemos que la decisión del Oficial Examinador en este caso es la adjudicación final de la controversia, por lo que cumple con los requisitos para que lo revise el Tribunal de Apelaciones.
El foro apelativo intermedio sostiene que es una condi-ción indispensable para la validez de la resolución que el adjudicador sea un funcionario o empleado de la agencia, y que la delegación a un abogado externo del poder de adju-dicar es nula porque viola el texto expreso de la L.P.A.U. No podemos estar de acuerdo con esa conclusión.
Con relación al requisito de que el adjudicador de la querella sea “empleado o funcionario” de la agencia, en To-*209sado v. A.E.E., supra, pág. 395, resolvimos que “el oficial examinador, al descargar estas funciones propiamente ad-ministrativas, funge como un funcionario de la A.E.E.”. Es decir, entendemos que la interpretación del foro apelativo intermedio sobre el significado de la clasificación “emplea-do o funcionario” es demasiado rígida. Al evaluar la finali-dad de una decisión administrativa, no podemos importar el mismo análisis que utilizaríamos en un caso laboral tra-dicional para determinar si un trabajador posee o no dere-cho a ciertos beneficios marginales.(4) Simple y llana-mente, la labor del Oficial Examinador en este caso redunda en un beneficio público, en particular para la agencia concernida, independientemente de que éste no forme parte de la nómina de empleados regulares de la A.E.E. Por consiguiente, puede ser considerado como un funcionario de esa agencia para fines de la See. 3.3 de la L.P.A.U., supra.
Además, debemos recordar que el propósito para el que se creó la A.E.E. no fue para adjudicar querellas sobre re-clasificaciones y traslados de sus empleados, sino que esta corporación pública tiene una encomienda legislativa muy distinta, esta es, desarrollar, administrar y conservar las fuentes fluviales y de energía eléctrica del país. En cambio, la adjudicación de querellas presentadas por los empleados de esta instrumentalidad es una tarea necesaria, pero incidental a la misión principal de la A.E.E.
Se justifica por estas razones que el Director Ejecutivo delegue esta tarea a otros funcionarios especializados, ca-paces de evaluar y adjudicar las controversias de una forma imparcial, como lo son los abogados con experiencia en derecho laboral que contrata la A.E.E. Requerir que el adjudicador de las querellas sea un empleado o funcionario regular de la A.E.E. en nada garantiza que la adjudicación *210será imparcial, que en última instancia es la garantía principal de la L.P.A.U.(5)
Por último, en este caso es importante el hecho de que es la propia A.E.E. quien solicita la revisión de la determi-nación del Oficial Examinador. Esta actuación implica que la agencia, al aplicar su propio Reglamento y su Procedi-miento de Querellas, parte de la premisa que este funcio-nario designado tiene poder para adjudicar la querella de forma final y que no queda trámite administrativo alguno por realizar. Esta interpretación merece nuestra defer-encia.
En conclusión, la delegación expresa del poder de adju-dicación al Oficial Examinador en el Procedimiento de Querellas es válida conforme a la L.P.A.U. y a lo resuelto en Tosado v. A.E.E., supra. No es un requisito sine qua non que el adjudicador sea un funcionario o empleado regular de la agencia. Basta con que el Oficial Examinador ejerza las funciones propias del Director Ejecutivo de la A.E.E., por delegación de la agencia, en los procedimientos de ad-judicación de querellas como el de autos.
En atención a lo anterior, entendemos que no es necesa-rio requerir que el jefe de agencia tenga que acoger o ava-lar la decisión del Oficial Examinador para que ésta sea final y así concluir el trámite administrativo. Resolver de esta manera añadiría otro eslabón en el proceso y alarga-ría indebidamente el trámite de resolución de querellas. No debemos perder de perspectiva que los procedimientos ante las agencias administrativas deben ser ágiles y estar libres de escollos procesales innecesarios, de manera que se cumpla con el propósito cardinal de buscar la solución más justa, rápida y económica para las partes involucradas. 3 L.P.R.A. sec. 2163; Otero v. Toyota, 163 D.P.R. 716 (2005).
*211Por todo lo antes expuesto y conforme a lo resuelto en Tosado v. A.E.E., supra, somos del criterio que al Oficial Examinador se le delegó válidamente el poder de adjudicar la querella incoada por el señor Rivera Fuentes al amparo del Reglamento y del Procedimiento de Querellas correspondiente. La determinación del Oficial Examinador es la decisión final de la agencia y no es necesario que el Director Ejecutivo de la A.E.E. la acoja para que el Tribunal de Apelaciones tenga jurisdicción sobre el recurso de revisión, puesto que en el caso de autos no queda trámite administrativo alguno por completar.
IV
Por los fundamentos expresados, revocamos la resolu-ción del Tribunal de Apelaciones y devolvemos el caso a dicho foro para la continuación de los procedimientos de revisión de forma compatible con lo aquí resuelto.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez emitió una opinión disidente. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo
— O —

(1) Revisado el 5 de mayo de 1994.


(2) Reglamento Núm. 4109 de 12 de febrero de 1990.


(3) La Autoridad de Energía Eléctrica (A.E.E.) fue creada al amparo de la Ley Núm. 83 de 2 de mayo de 1941 (22 L.P.R.A. sec. 191 et seq.).


(4) En este sentido, no se trata de determinar si el Oficial Examinador tiene derecho a vacaciones, a un seguro médico o si es contratista independiente para propósitos de la cubierta del Fondo del Seguro del Estado, entre otras consideraciones.


(5) Véanse, sobre el particular: Sec. 3.1 de la Ley de Procedimiento Administra-tivo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. sec. 2151; Torres v. Junta Ingenieros, 161 D.P.R. 696 (2004); Magriz v. Empresas Nativas, 143 D.P.R. 63, 70 (1997).